
	

115 S3441 IS: Screening Partnership Reform Act of 2018
U.S. Senate
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3441
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2018
			Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve the program providing for private screening companies to conduct security screening at
			 airports, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Screening Partnership Reform Act of 2018.
		2.Screening partnership program
 (a)In generalSection 44920 of title 49, United States Code, is amended by striking subsections (a) and (b) and inserting the following:
				
 (a)In generalThe operator of an airport may submit to the Administrator of the Transportation Security Administration a notification that the airport requests the screening of passengers and property at the airport under section 44901 by personnel of a qualified private screening company pursuant to a contract with the Transportation Security Administration.
					(b)Selection of qualified private screening companies
 (1)List of qualified private screening companiesNot later than 30 days after receiving a notification from the operator of an airport under subsection (a), the Administrator shall provide to the operator of that airport the opportunity—
 (A)for the operator to select a qualified private screening company with which the operator prefers the Administrator enter into a contract for screening services at that airport; or
 (B)to request that the Administrator select a qualified private screening company with which to enter into such a contract.
							(2)Entry into contract
 (A)In generalSubject to subsections (c) and (d), not later than 60 days after the operator of an airport selects a qualified private screening company under paragraph (1)(A) or under this subparagraph or requests the Administrator to select such a company under paragraph (1)(B)—
 (i)the Administrator shall enter into a contract for screening services at that airport with the qualified private screening company selected by the airport or the company selected by the Administrator, as the case may be; or
 (ii)in the case of a company selected by the operator of the airport, if the Administrator rejects the bid from that company, or is otherwise unable to enter into a contract with that company, the Administrator shall provide the operator of the airport another 60 days to select another qualified private screening company.
 (B)Rejection of bidsIf the Administrator rejects a bid from a private screening company selected by the operator of an airport under paragraph (1)(A) or subparagraph (A)(ii), the Administrator shall, not later than 30 days after rejecting that bid, submit to the operator, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Homeland Security of the House of Representatives a report that includes—
 (i)the findings that served as the basis for rejecting the bid; (ii)the results of any cost or security analyses conducted in relation to the bid; and
 (iii)recommendations for how the operator of the airport can address the reasons the Administrator rejected the bid.
								.
 (b)Qualified private screening companiesSubsection (c) of such section is amended by striking and will provide and all that follows through with this chapter. (c)Standards for private screening companiesSubsection (d) of such section is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking ; and and inserting a semicolon;
 (B)by redesignating subparagraph (B) as subparagraph (C); (C)by inserting after subparagraph (A) the following:
						
 (B)the cost of providing screening services at the airport under the contract is equal to or less than the cost to the Federal Government of providing screening services at that airport during the term of the contract;;
 (D)in subparagraph (C), as redesignated by subparagraph (B), by striking the period at the end and inserting ; and; and
 (E)by adding at the end the following:  (D)entering into the contract would not compromise aviation security.;
 (2)in paragraph (2)— (A)by striking paragraph (1)(B) and inserting paragraph (1)(C); and
 (B)by striking the second sentence; and (3)by adding at the end the following:
					
 (3)Calculation of Federal costsFor purpose of the comparison of costs required by paragraph (1)(B), the Administrator shall incorporate a cost estimate that reflects the total cost to the Federal Government, including all costs incurred by all Federal agencies and not only by the Transportation Security Administration, of providing screening services at an airport..
 (d)Recommendations for improving aviation securitySuch section is amended by adding at the end the following:  (i)Consideration of recommendations by private screening companies for improving aviation security (1)RecommendationsThe Administrator shall request each qualified private screening company that enters into a contract with the Transportation Security Administration under this section to provide screening services at an airport to submit to the Administrator an annual report that includes recommendations for—
 (A)new approaches to prioritize and streamline requirements for aviation security; (B)new or more efficient processes for the screening of all passengers and property at the airport under section 44901;
 (C)processes and procedures that would enhance the screening of passengers and property at the airport; or
 (D)screening processes and procedures that would better enable the Administrator and the private screening company to respond to threats and emerging threats to aviation security.
 (2)TestingThe Administrator shall conduct a field demonstration at an airport of each recommendation submitted under paragraph (1) to determine the effectiveness of the approach, process, or procedure recommended, unless the Administrator determines that conducting such a demonstration would compromise aviation security.
						(3)Consideration of adoption
 (A)In generalAfter conducting a field demonstration under paragraph (2) with respect to a recommendation submitted under paragraph (1) by a private screening company, the Administrator—
 (i)shall consider adopting the recommendation; and (ii)may adopt the recommendation at all or some airports.
 (B)ReportIf the Administrator does not adopt a recommendation submitted under paragraph (1) by a private screening company, the Administrator shall submit to Congress and the private screening company a report that includes—
 (i)a description of the specific reasons the Administrator chose not to adopt the recommendation; and (ii)recommendations for how the private screening company could improve the approach, process, or procedure recommended..
 (e)Conforming amendmentsSuch section is further amended— (1)in the section heading, by striking Security screening opt-out program and inserting Screening partnership program;
 (2)by striking subsection (h); and (3)by striking Under Secretary each place it appears and inserting Administrator.
 (f)Clerical amendmentThe table of sections for chapter 449 of title 49, United States Code, is amended by striking the item relating to section 44920 and inserting the following:
				44920. Screening partnership program..
			
